BURNETT, J.
1, 2. From the conclusions of law quoted in thé abstract, the Circuit Court seems to have proceeded upon the theory that although the defendant had breached the terms off the lease, yet inasmuch as the plaintiffs had sold the property to a man whom the defendant claims to have induced to purchase the same, they had accepted the latter’s services and could not be said to have come into equity with clean hands, and hence were not entitled to relief. The defendant does not plead any master by way of estoppel. The answer was demurrable so far as the alleged employment of himself as a real’ estate broker is concerned, because it states-that the agreement was oral: Section 808, L. O. L. Nevertheless, since the allegations of the answer were traversed, the defendant was put to his proof of the same. Under Section 808, L. O. L., declaring that an agreement authorizing or employing an agent to sell or purchase real estate for compensation or commission shall be void unless in writing expressing the consideration, signed by the party to be charged, the requisite evidence is found only in such a writing, because the statute expressly says that evidence of such an agree*273ment “shall not be received, other than the writing or secondary evidence of its contents, in the cases prescribed by law.” The plaintiffs deny making snch an agreement. On the merits, the great weight of the testimony indicates that they made no such agreement, oral or otherwise, and that whatever the defendant did in the matter was as a mere volunteer, most likely for the purpose of hindering the plaintiffs in the enjoyment of their property.
3. It would be an unnecessary encumbrance of the reports to go into an extended analysis of the testimony. It is sufficient to say that the case is plain that the defendant went upon the premises about April 26, 1918, about a week after the date of the lease, and was there but little of the time during the six weeks period thereafter, when he left the premises, taking away his personal belongings, and was never again on the place until he went there to subpoena a witness for the trial of this case. It is true that his wife was taken ill and finally died and that afterwards he himself was sick, but his conduct otherwise indicates a clear abandonment of the premises. The plaintiffs testify that he told them he could do nothing with the place and that they would have to do the best they could with it. An independent witness, apparently without interest in the controversy, declares that the defendant on a certain occasion said it was his last trip down to the place and that he would not have anything further to do with it. It was only after consulting the defendant and finding that he would have nothing more to do with the property, that the plaintiffs took active possession thereof and proceeded to dispose of it; and it was only on finding that they had an opportunity to sell the property that the defendant refused to execute a discharge of the *274lease. It is without dispute that the plaintiffs refused to have anything to do with any arrangement for selling the property, in which the defendant was concerned. He cannot cloud the title or prejudice the plaintiffs in their acts of ownership over the property, by his own voluntary act under an alleged arrangement which the statute says is void, and which it declares shall not be the subject of any evidence.
4. As the defendant abandoned the lease, the plaintiffs were restored to their own, independent of any relationship with him, and no equity can arise from that which the statute says is void, especially where the defendant fails to show any assent or adoption by the plaintiffs of any of his acts in attempting to sell the property.
5. The plaintiffs are entitled to a decree canceling the lease as a cloud upon their title. They have not furnished sufficient data in the testimony from which the court can estimate advisedly any amount of damage. Confessedly, the defendant was unable to carry on the premises, having stated to the plaintiffs his inability to do so on account of being unable to borrow any more money. The men whom he found employed there when he entered into possession were- engaged by him to continue in his service, but he could not pay them and they went to work for other parties, to the neglect of the property in question. One of them had gone permanently and the other was in the act of leaving when one of the plaintiffs came upon the premises.
Taking the case by its four comers as disclosed by the testimony, it presents an instance where an irresponsible tenant has utterly failed in his undertaking and has abandoned the property. He may have had his misfortunes, and be deserving of pity on that ac*275count, but tbe fact remains that be is unable to carry out bis agreement, has given up tbe undertaking as hopeless, has abandoned tbe lease and has no further claim upon tbe property. Tbe decree of tbe Circuit Court is reversed and one is here entered canceling tbe lease and allowing tbe plaintiffs tbe nominal damages of one dollar, tbe decree to be without costs or disbursements to either party.
Beversed. Decree Bendered.